PER CURIAM.
This matter is before the court on motion in both estates to dismiss on the grounds that the order on objections to final accounting is not a final judgment.
The orders appealed from require the Executor in the Estate of Rosella M. Sager, deceased, and the Administratrix de bonis non in the Estate of Dwight E. Sager to file an inventory of the assets of both estates and to file amended final return in each estate. Said order further provides that all interested parties shall have thirty days after the filing of such inventory and amended accounting to file their objections to the same. Such orders, by the terms thereof, are not final in that the county judge’s court retains jurisdiction. F.S.A. § 732.15.
Accordingly, the motions to dismiss in both cases are granted.
SMITH, C. J., and SHANNON and ANDREWS, JJ., concur.